February 11, 2010 THE DREYFUS/LAUREL FUNDS, INC. -DREYFUS BOND MARKET INDEX FUND Supplement to Prospectus dated March 1, 2009 The following information supersedes and replaces any contrary information contained in the section of the funds Prospectus entitled Management-Investment adviser: Nancy Rogers is the primary portfolio manager of the fund. She has held this position since February 2010 and has been employed by Dreyfus since October 2007. Ms. Rogers is a Vice President and Senior Portfolio Manager of Index Strategies for BNY Mellon Cash Investment Strategies, a division of Dreyfus, and is responsible for the portfolio management of domestic and international index portfolios for Dreyfus. Ms. Rogers has been with BNY Mellon for 22 years, recently serving as Senior Portfolio Manager for Standish Mellon Asset Management Company LLC, as subsidiary of BNY Mellon and an affiliate of Dreyfus. 0310S0210 February 11, 2010 The Dreyfus/Laurel Funds, Inc. -Dreyfus Bond Market Index Fund Supplement to Statement of Additional Information (the SAI) dated March 1, 2009 The following information supersedes and replaces any contrary information contained in the section of the Funds SAI entitled Management Arrangements-Portfolio Management: Nancy Rogers serves as the Funds primary portfolio manager. Dawn Guffey and Michael J. McNerney are additional portfolio managers of the Fund. February 11, 2010 THE DREYFUS/LAUREL FUNDS, INC. -DREYFUS SMALL CAP VALUE FUND Supplement to Prospectus dated March 1, 2009 Effective February 12, 2010, the funds name will be changed to Dreyfus Small Cap Fund. Effective February 12, 2010, the following information supersedes and replaces any contrary information contained in the section of the funds Prospectus entitled Management-Investment adviser: David A. Daglio serves as the funds primary portfolio manager, a position he has held since February 2010. Mr. Daglio has been employed by Dreyfus since April 2001. He also is a senior vice president at The Boston Company Asset Management, LLC, a Dreyfus affiliate, where he has been employed since 1998. Effective February 12, 2010, the following information supersedes and replaces the second through fifth paragraphs in the section of the funds Prospectus entitled Goal and Approach: Stocks are selected for the funds portfolio based primarily on bottom-up fundamental analysis. The funds portfolio managers use a disciplined investment process that relies, in general, on proprietary fundamental research and valuation. Generally, elements of the process include analysis of mid-cycle business prospects, estimation of the intrinsic value of the company and the identification of a revaluation trigger. Intrinsic value is based on the combination of the valuation assessment of the companys operating divisions with the firms economic balance sheet. Mid-cycle estimates, growth prospects and competitive advantages are some of the factors used in the valuation assessment. A companys stated and hidden liabilities and assets are included in the portfolio managers economic balance sheet calculation. Sector overweights and underweights are a function of the relative attractiveness of securities within the funds investable universe. The funds portfolio managers invest in stocks that they believe have attractive reward to risk opportunities and may actively adjust the funds portfolio to reflect new developments. In general, the funds portfolio managers seek exposure to securities and sectors that are perceived to be attractive from a valuation and fundamental standpoint.The funds sector weightings and risk characteristics are a result of bottom-up fundamental analysis and may vary from those of the Russell 2000 Index, the funds benchmark, at any given time.The Russell 2000 Index is an unmanaged index that measures the performance of the small capitalization sector of the U.S. equity market. The fund may invest in exchange traded funds (ETFs) and similarly structured pooled investments in order to provide exposure to certain equity markets. The fund typically sells a stock when it approaches intrinsic value, a significant deterioration of fundamental expectations develops, the revaluation catalyst becomes impaired or a better risk/reward opportunity is presented in the marketplace. Effective February 12, 2010, the following information supplements and supersedes and replaces the descriptions of Value stock risk and Stock selection risk contained in the section of the funds Prospectus entitled Main Risks: Market sector risk .The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the funds performance to be more or less sensitive to developments affecting those companies, industries or sectors. Growth and value stock risk. By investing in a mix of growth and value companies, the fund assumes the risks of both. Investors often expect growth companies to increase their earnings at a certain rate. If these expectations are not met, investors can punish the stocks inordinately, even if earnings do increase. In addition, growth stocks typically lack the dividend yield that can cushion stock prices in market downturns. Value stocks involve the risk that they may never reach their expected market value, either because the market fails to recognize the stocks intrinsic worth, or the expected value was misgauged. They also may decline in price even though in theory they are already undervalued. ETF risk . ETFs typically trade on a securities exchange and their shares may, at times, trade at a premium or discount to their net asset values. In addition, an ETF may not replicate exactly the performance of the benchmark index it seeks to track for a number of reasons, including transaction costs incurred by the ETF, the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weighting of securities or the number of securities held. Investing in ETFs, which are investment companies, may involve duplication of advisory fees and certain other expenses. Effective February 12, 2010, the following information supersedes and replaces any contrary information contained in the funds Prospectus: The funds benchmark is the Russell 2000 Index. (Continued on Reverse Side) Dreyfus anticipates that implementation of the investment process to be used by the new portfolio managers, including to transition the funds portfolio, will result in higher portfolio turnover for the fund, which will produce transaction costs. The fund will seek to dispose of portfolio securities in connection with the transition in a manner designed to minimize these costs to the extent possible, consistent with best execution. However, such turnover could result in higher taxable distributions to shareholders and lower the funds after tax-performance. Effective on or about April 30, 2010, the following information supersedes and replaces the third through fifth sentences of the first paragraph in the section of the funds Prospectus entitled Goal and Approach: To pursue its goal, the fund normally invests at least 80% of its assets in the stocks of small-cap companies. The fund currently considers small-cap companies to be those companies with market capitalizations that fall within the range of companies in the Russell 2000 Index at the time of purchase. As of December 31, 2009, the market capitalization range of companies in the Russell 2000 Index was between $13 million and $5 billion. Because the fund may continue to hold a security whose market capitalization increases or decreases, a substantial portion of the funds holdings can have market capitalizations outside the range of the Russell 2000 Index at any given time. 0148S0210 February 11, 2010 The Dreyfus/Laurel Funds, Inc. -Dreyfus Small Cap Value Fund Supplement to Statement of Additional Information (the SAI) dated March 1, 2009 Effective February 12, 2010, the Funds name will be changed to Dreyfus Small Cap Fund. Effective February 12, 2010, the following information supersedes and replaces any contrary information contained in the section of the Funds SAI entitled Management Arrangements-Portfolio Management: David A. Daglio serves as the Funds primary portfolio manager. James Boyd, Mark P. Dishop and Dale Dutile are additional portfolio managers of the Fund. Effective February 12, 2010, the following information supersedes and replaces the second and third sentences of the section of the Funds SAI entitled Description of the Company and Funds-Dreyfus Small Cap Value Fund: Stocks are selected for the Funds portfolio based primarily on bottom-up fundamental analysis. The Funds portfolio managers use a disciplined investment process that relies, in general, on proprietary fundamental research and valuation. The Funds benchmark is the Russell 2000 ® Index. Effective on or about April 30, 2010, the following information supersedes and replaces the third and fourth sentences of the first paragraph in the section of the Funds SAI entitled Description of the Company and Funds-Investment RestrictionsNonfundamental: Under normal circumstances, the Fund invests at least 80% of its net assets, plus any borrowings for investment purposes, in the stocks (or other instruments with similar economic characteristics) of small-cap companies.
